 

Case 3:09-cv-00298-N Document 2851 Filed 05/22/19 Page1of8 PagelD 83986

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION USDISTRICT
NORTHERN DISTRICT OF TEXAS
FILED

 

SECURITIES AND EXCHANGE COMMISSION, MAY 22 2019

 

 

 

Plaintiff

 

CLERK, U.S, DISTRICT COURT

 

 

v. Case No. 3:09-cv-00298-N

STANFORD INTERNATIONAL BANK, LTD., ET AL,

Defendant

SECOND MOTION TO DISMISS
PURSUANT TO FEDERAL RULES OF PROCEDURE

12 (b)(1) AND 12 (h)(3)

Defendant Robert Allen Stanford, proceeding pro se, hereby moves in this court with his Second

Motion To Dismiss the above entitled action of the Securities and Exchange Commission (SEC),

 
 

Case 3:09-cv-00298-N Document 2851 Filed 05/22/19 Page2of8 PagelD 83987

which was brought against him and the global group of Stanford companies he owned, without

any legitimate cause, statutory authority or jurisdiction.

This court has federal-question jurisdiction under 28 U.S.C. 1331 to hear this motion, and there
is no statutory limitation on 'Motions to Dismiss’ filed under Fed. R. Civ. Pro. 12(b)(1) and
12(h)(3). See, Arbaugh v. Y & H Corporation, 546 U.S. 500 (2006)("When Congress did not
rank a statutory limitation on coverage as jurisdictional, courts ought to treat the restriction as

non-jurisdictional")

Motions To Dismiss (for lack of subject-matter jurisdiction) under 12(b)(1) and 12(h)(3) may be
brought at any time. Because it involves the court's power to hear a case, subject-matter
jurisdiction can never be forfeited or waived. And when a federal court concludes that it lacks
subject-matter jurisdiction, the complaint must be dismissed in its entirety. Arbaugh, citing

Ruhrgas AG v. Marathon Oil Company, 526 U.S. 574 (1999)

As Stanford has repeatedly shown this court - through correct legislative readings of 15 U.S.C.
78c(a)(10), multiple judicial decisions, and constitutional law - and this court has repeatedly
denied with dicta, doubletalk and despotic citings to its own deception (Doc. 1483) - the
Certificates of Deposit (CDs) sold by Stanford International Bank, Ltd. (SIBL) in Antigua were

not securities under the federal securities laws of the United States.
Case 3:09-cv-00298-N Document 2851 Filed 05/22/19 Page 3of8 PagelD 83988

That is because the SIBL CDs ... were never used as collateral in exchange for a security, never
grouped or indexed for the purpose of offering an option or privilege, never traded on any

exchange, and never sold in connection with the purchase or sale of any security.

Instead, as the Fifth Circuit Court held in Roland v. Green, 675 F.3d 503, 514 (Sth Cir. 2012),
the SIBL CDs were traditional "debt obligations"; in essence, loans made to SIBL, by the
individual CD depositors, whereby the Bank agreed to repayment at a fixed maturity date, fixed

rate of interest, and fixed rate of return.

Specifically, the Fifth Circuit Court held that..."The CDs were debt assets...[and]...plaintiffs
could not claim they deposited their money in the bank for the purpose of purchasing covered

securities...[and]...there are multiple layers of separation between the CDs and any security

purchased by SIB." Id. at 30.

Accordingly, as neither of the unambiguously-written and legislatively-intended circumstances
defining when a CD becomes a security apply to the SIBL CDs, they very clearly were not
securities as defined by Section 3(a)(1) of the Securities Exchange Act (the Act) of 1934.
Therefore, the required subject-matter jurisdiction was never conveyed to this court, and the
court's creative departure from governing law to overcome - and disregard these clearly defined

circumstances - was an affront to our Constitution of separated powers.

 
Case 3:09-cv-00298-N Document 2851 Filed 05/22/19 Page4of8 PagelD 83989

Simply put...

No matter this court's "judicial legislation" of Section 3(a)(10) of the Act ..."Even the most
formidable argument concerning the statute's purpose could not overcome the clarity of the
statute's text." Kloeckner v. Solis, 568 U.S. 133 S.Ct. 596 (2012) More specifically..."We do not
interpret statutes by gerrymandering them with a list of exceptions that happen to describe a
party's case." United States v. Apel, 134 S.Ct. 1144 (2013); Michigan v. Bay Mills Indian
Community, 572 U.S. 134 S.Ct. 2024 (2014) ("This Court has no roving license to disregard
clear language [in a statute] simply on the view that Congress must have intended something
broader"); King v. Burwell, U.S. 135 S.Ct. 2480 (2015) ("Sound interpretation requires paying
attention to the whole law, not homing in and isolating words, or even isolated sections. Context
always matters. Let us not forget, however, why context matters: it is a tool for understanding the

terms of law, not an excuse for rewriting them.")

In sum, because the SIBL CDs were not subject to the federal securities laws, and because this
court's "gerrymandering" of Section 3(a)(10) of the Act did not, and could not, provide the court
with the required subject-matter jurisdiction in this case, and because Article III of the
Constitution imposes on a court the "independent obligation to determine whether subject-matter
jurisdiction exists, even in the absence of a challenge from any party" See, Arbaugh, supra... this
court, for the past ten years, has engaged [and continues to engage] in conduct prejudicial to the
effective administration of business of the courts." See, Judicial Conduct and Disability Act of

1980, 28 U.S.C. 351-64
Case 3:09-cv-00298-N Document 2851 Filed 05/22/19 Page5of8 PagelD 83990

And worse, in the clearest of terms...

What this court has done, and for the past ten-plus years has continued to do, is criminal.
Nothing less. While perpetrating its "fraud on the court", mining the depths of disgrace, all the
while regurgitating the SEC's 'Ponzi scheme’ propaganda, it has approved hundreds of millions
of dollars in fee applications (from the Receiver, Ralph S. Janvey) as..."reasonable"...

remuneration for his efforts to return to the SIBL depositors..."pennies on their dollars".

In this ongoing court-approved plundering of the Stanford Receivership Estate - where ten years
running the Receiver is still finding and selling multi-million dollar assets from the supposedly
insolvent Stanford International Bank - this court has considered "reasonable" the Receivers’
phalanx of thousand-dollar-an-hour attorneys; attorneys who for the past decade have lavished
themselves with outrageously expensive steak and wine "working dinners", thousand-dollar-a-
night hotel rooms with in-room movies, mini-bar liquors and manicures, and daily specialty
coffees from Starbucks Cafe...and the Receiver's lead attorney (with the law firm Baker Botts)

has even purchased for himself a new private jet.

More specifically, while annihilating the justice it was supposed to maintain, destroying the
rights it was supposed to respect - ignoring as nuisances the countless pleas from those "pennies

on their dollars" depositor/interveners, imploring the court to end this obscene plundering, at

their expense - it has approved, without compunction, the Receiver's every fee request without

 
Case 3:09-cv-00298-N Document 2851 Filed 05/22/19 Pageéof8 PagelD 83991

review, unjustly enriching him and his so called "team of professionals" with so much money
that they neither need, nor have sought to undertake, any other job...repeatedly converting their

unscrupulous plundering into "righteous reward".

Ten long years of this obscenity...and counting.

Conclusion

Several years ago, in Doc. 1858, this court stated that..."The fraud perpetrated was obviously
egregious, was done with a high degree of scienter, caused billions of dollars in losses, and

occurred over a decade."

Mr. Stanford actually agrees with this assessment...and asks the court to now move away from

the mirror...and respect, finally, our 230 year-old Constitution of separated powers.
Case 3:09-cv-00298-N Document 2851 Filed 05/22/19 Page7of8 PagelD 83992

Robert Allen Stanford, pro se

Reg.# 35017-183

FCC Coleman USP I
P.O. Box 1034

Coleman, Florida 33521
2 A Nen SSAA
e ax BAO\T ~ | ’S
QO elernawrn Lisp IL

‘

—

 

      

, p Bot \ CO 2 52. RECEIVED - |
\Q |
ABTEO a _ 3 MAY 222019 grt

2 ES
AWK Fire Cour

Farle Cabell Fedevo\ Bldg

to) P

US POSTAGE AND FEES PAID

PRIORITY MAIL
May 2@ 2019

failed from ZIP 20186 §
8 oz PM Zone 6

 

 

CID: 240947
CommercialPlusPrice

071V0133011

 

/

WSO C ormmeace DO, \AW2

PRIORITY MAIL 2-DAY

 

Deas “VX TS2AZ.

N Document 285

Case 3:09-cv-00298

US Parcel Mailing
Anna Stevens

41 W. Lee Hwy Ste 59
WARRENTON VA 20186

[6007] 00

Shipped using Postal
Pkg: 2:

SHIP TO:

THE UNITED STATES DISTRICT COURT
THE CLERK OF THE COURT

110@ COMMERCE ST STE 1452

DALLAS TX 75242-1310

 

USPS SIGNATURE TRACKING #

WL

O40 8102 0088 1042 8636 10

imitation of ability. Where allowed by law, shipper authorizes UPS to act as forwarding agent for export -
he eammaditinc. technoloey or software were exported from the US in accordance with the Expost Adr

   

 

 
